DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 19 October 2021 is in compliance with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, the IDS is being considered by this Examiner.
Reasons for Allowance
	The following is an Examiner’s statement of reasons for allowance:
	Mukherjee [US 11379372 B1] teaches a method for prefetching data wherein a memory access response/latency interval is measured to determine a second prefetch value in order to manage prefetch lookup distance.
	Per independent claim 1, the cited prior art fails to teach or sufficiently suggest: 1) the cache controller is configured to calculate, upon occurrence of a cache miss, a cycle count requested for arithmetic processing on one unit amount of data based on a cache miss occurrence interval and a memory access latency requested to transfer the one unit amount of data from the main memory to the data memory unit, and 2) update a prefetch distance based on the calculated cycle count and the memory access latency, the prefetch distance indicating a relative distance on the main memory between a location from which the one unit amount of data transferred from the main memory due to the cache miss and a location from which a next one unit amount of data is to be prefetched.
	Per independent claim 8, the claim is a method corresponding to the calculator claim 1, and is allowed for the same reasons mutatis mutandis.
	Per independent claim 9, the claim is a computer-readable storage medium corresponding to the calculator claim 1, and is allowed for the same reasons mutatis mutandis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawn Gu whose telephone number is (571) 272-0703. The examiner can normally be reached on 9am-5pm, Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217- 9197 (toll-free).
/SHAWN X GU/
Primary Examiner
Art Unit 2138

12 July 2022